 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BERNARD LISCANO,                                   Case No. 1:18-cv-00431-BAM

12                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
13           v.                                         ACTION SHOULD NOT BE DISMISSED
                                                        FOR FAILURE TO OBEY A COURT
14   COMMISSIONER OF SOCIAL SECURITY,                   ORDER AND FOR FAILURE TO
                                                        PROSECUTE
15                  Defendant.

16                                                      RESPONSE DUE July 24, 2019

17         On March 29, 2018, Plaintiff Bernard Liscano filed a complaint seeking review of the

18 Commissioner of Social Security’s denial of his social security benefits. (Doc. No. 1.) On April

19 25, 2018, this Court entered a scheduling order in this action. (Doc. No. 7.) Pursuant to the
20 Court’s scheduling order, Plaintiff is required to prosecute this action by either seeking voluntary

21 remand or filing a dispositive motion within 95 days from the date of service of the administrative

22 record by Defendant. Plaintiff was warned that failure to comply may result in dismissal of this

23 action for lack of prosecution and failure to comply with court rules and orders. See Local Rule

24 110.

25         The administrative record was filed and served on September 6, 2018. (Doc. No. 11.)

26 Plaintiff’s opening brief was therefore due no later than December 10, 2018. However, Plaintiff
27 had not filed his opening brief, and, on January 29, 2019, the Court issued an order to show cause

28 why this action should not be dismissed for failure to comply with the Court’s order and failure


                                                    1
 1 to prosecute this action. (Doc. No. 13.) On February 12, 2019, Plaintiff filed a motion seeking

 2 a sixty (60) day extension of time to respond to the Court’s order to show cause. (Doc. No. 14.)

 3 Plaintiff explained that he was not aware that the administrative record had been filed and he was

 4 in the process of seeking legal advice. As the motion appeared to explain why Plaintiff failed to

 5 timely file his opening brief, on February 14, 2019, the order to show cause was discharged and

 6 Plaintiff was ordered to file his opening brief within sixty (60) days of service of the Court’s

 7 order. (Doc. No. 17)

 8         On April 15, 2019, Plaintiff filed a motion requesting a further sixty-day extension of time

 9 to file his opening brief. (Doc. No. 19.) According to the motion, Plaintiff had been unable to

10 locate an attorney to take his case and he was waiting for an opening with a paralegal agency to

11 assist him in preparing his opening brief. (Id.) Plaintiff further stated that counsel for the

12 Commissioner verbally agreed to a two-month extension of time for Plaintiff to file his opening

13 brief. (Id.) Accordingly, on April 21, 2018, the Court granted Plaintiff’s motion for an extension

14 of time to file his opening brief. (Doc. No. 21.) Plaintiff was ordered to file his opening brief

15 within sixty (60) days of service of the Court’s order. (Id.) On April 19, 2019, Plaintiff was

16 served by mail with a copy of the Court’s order. To date, Plaintiff has not filed his opening brief.

17         Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE why this action should

18 not be dismissed for Plaintiff’s failure to comply with the Court’s orders and Plaintiff’s failure

19 to prosecute this action. Plaintiff shall file a written response to this order to show cause no later
20 than July 24, 2019. Plaintiff may also comply with this order by filing his opening brief.

21          Plaintiff is forewarned that failure to respond to this order will result in the

22 dismissal of this action for failure to obey a court order and failure to prosecute.

23
     IT IS SO ORDERED.
24

25     Dated:     July 8, 2019                                /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     2
